PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-1001


KENT STAHLE,

                Plaintiff - Appellant,

           v.

CTS CORPORATION,

                Defendant – Appellee.

-------------------

NORTH CAROLINA ADVOCATES FOR JUSTICE,

                Amicus Supporting Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Max O. Cogburn, Jr.,
District Judge. (1:14-cv-00048-MOC-DLH)


Argued:   September 17, 2015                 Decided:   March 2, 2016


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Reversed and remanded by published opinion. Judge Floyd wrote the
opinion in which Judge Wynn joined. Judge Thacker wrote an opinion
concurring in the judgment.


ARGUED: Kaitlin Price, Mackenzie Salenger, WAKE FOREST UNIVERSITY
SCHOOL OF LAW, Winston-Salem, North Carolina, for Appellant. Earl
Thomison Holman, ADAMS HENDON CARSON CROW & SAENGER, P.A.,
Asheville, North Carolina, for Appellee. ON BRIEF: John J. Korzen,
Director, Zachary K. Dunn, Third-Year Law Student, Davis T.
Phillips, Third-Year Law Student, Appellate Advocacy Clinic, WAKE
FOREST UNIVERSITY SCHOOL OF LAW, Winston-Salem, North Carolina,
for Appellant.    Michael W. Patrick, LAW OFFICE OF MICHAEL W.
PATRICK, Chapel Hill, North Carolina; Cathy A. Williams, WALLACE
& GRAHAM, PA, Salisbury, North Carolina, for Amicus Curiae.




                                2
FLOYD, Circuit Judge:

     At issue in this appeal is the scope of North Carolina General

Statutes Section 1-52(16), which at the relevant time provided:

     Unless otherwise provided by statute, for personal
     injury or physical damage to claimant's property, the
     cause of action, except in causes of actions referred to
     in G.S. 1-15(c), shall not accrue until bodily harm to
     the claimant or physical damage to his property becomes
     apparent or ought reasonably to have become apparent to
     the claimant, whichever event first occurs.     Provided
     that no cause of action shall accrue more than 10 years
     from the last act or omission of the defendant giving
     rise to the cause of action.

The Supreme Court of North Carolina has explained that this statute

“establishes what is commonly referred to as the discovery rule,

which tolls the running of the statute of limitations for torts

resulting in certain latent injuries,” although “such actions

remain subject to the [10-year] statute of repose provision.”

Misenheimer v. Burris, 637 S.E.2d 173, 175-76 (N.C. 2006).

     Appellant   Kent   Stahle   was   diagnosed   with   leukemia.   He

subsequently brought a complaint against Appellee CTS Corporation

(CTS).   Stahle alleges that CTS was responsible for dumping toxic

solvents from an Asheville-area manufacturing plant into a local

stream, and that childhood exposure to the contaminated stream

water many years ago caused his leukemia.           The district court

dismissed Stahle’s complaint, holding that the statute of repose

in Section 1-52(16) barred his action.




                                   3
      We disagree.      The Supreme Court of North Carolina has not yet

directly resolved whether Section 1-52(16) applies to disease

claims.      As a federal court sitting in diversity faced with an

unresolved question of state law, we must predict how the question

would be decided by that state’s highest court.                       Because we

understand that under North Carolina law a disease is not a “latent

injury,” we conclude that the Supreme Court of North Carolina would

not   find        Section   1-52(16)     applicable      to     Stahle’s   claim.

Accordingly, we reverse and remand the case to the district court

for further proceedings.


                                         I.


      CTS is a Delaware corporation that was licensed to do business

in North Carolina.          CTS purportedly owned CTS of Asheville, Inc.

(CTS of Asheville), a now-dissolved North Carolina corporation.

From 1959 to 1983, CTS of Asheville operated a manufacturing

facility in Buncombe County, North Carolina.                    As part of its

manufacturing operations, CTS of Asheville used various toxic

solvents, including trichloroethylene.          CTS of Asheville allegedly

dumped large quantities of these toxic contaminants onto its

property and into a stream known as Dingle Creek.

      From 1959 until 1968, Stahle lived with his family on a

property     on    Dingle    Creek,    downstream   of    CTS    of   Asheville’s

manufacturing plant.          During this period, Stahle was exposed to

                                         4
the contaminated water of Dingle Creek.         Many years later, Stahle

was diagnosed with Chronic Myelogenous Leukemia.

     On February 20, 2014, Stahle filed a one-count complaint

against CTS in the Western District of North Carolina.                  Stahle

alleges   that   CTS   of   Asheville’s    negligence    in   dumping   toxic

chemicals into Dingle Creek caused his leukemia.               CTS moved to

dismiss Stahle’s complaint, principally on the basis that it was

time-barred      under       North       Carolina       General    Statutes

Section 1-52(16), the second sentence of which provides that “no

cause of action shall accrue more than 10 years from the last act

or omission of the defendant giving rise to the cause of action.”

CTS argued that the last possible relevant “act or omission of the

defendant” occurred in 1968 when Stahle moved away from Dingle

Creek; as such, the statute applied to bar any action by Stahle

not brought by 1978.         Stahle responded that precedent of the

Supreme Court of North Carolina and decisions of this Circuit

established that statutes such as Section 1-52(16) do not apply to

claims arising from disease.

     The magistrate judge recommended that CTS’s motion to dismiss

be granted.   The magistrate judge found that the statutory text of

Section 1-52(16) was unambiguous and did not contain an exception

for diseases.    The district court agreed with the recommendation

and dismissed Stahle’s action with prejudice.                 Stahle timely

appealed.

                                     5
                                II.

     We review a district court’s grant of a motion to dismiss de

novo.    Johnson v. Am. Towers, LLC, 781 F.3d 693, 706 (4th Cir.

2015).      This   appeal   presents    a    question   of   statutory

interpretation, which we also review de novo.       Food Lion, Inc. v.

Capital Cities/ABC, Inc., 194 F.3d 505, 512 (4th Cir. 1999).

     Because   federal   jurisdiction   in   this   matter   rests   in

diversity, 1 our role is to apply the governing state law.      See BP

Prods. N. Am., Inc. v. Stanley, 669 F.3d 184, 188 (4th Cir. 2012).

“It is axiomatic that in determining state law a federal court

must look first and foremost to the law of the state’s highest




     1 Although not raised at any time in the district court, on
appeal we noted a possible defect in subject matter jurisdiction.
The ostensible parties were completely diverse in apparent
satisfaction of 28 U.S.C. § 1332(a). However, the conduct alleged
in Stahle’s complaint focused not on Defendant-Appellee CTS, but
on the long-ago-dissolved CTS of Asheville, who, like Stahle, was
a North Carolina citizen.     North Carolina law permits claims
against a dissolved corporation that were unknown at dissolution
to be brought against the dissolved corporation’s shareholder(s).
See N.C. Gen. Stat. §§ 55-14-07 to -08. Although perhaps implicit
in Stahle’s pleadings, the complaint lacked an explicit technical
relational allegation concerning CTS’s ownership of the former CTS
of Asheville. Following supplemental briefing by the parties, we
are satisfied that we have subject matter jurisdiction in this
case, and under 28 U.S.C. § 1653, deem Stahle’s complaint amended
as proposed in his supplemental brief. See Trans Energy, Inc. v.
EQT Prod. Co., 743 F.3d 895, 901 (4th Cir. 2014) (“[Section 1653]
allows for the curing of jurisdictional pleading defects on
appeal.”). We express no view on the merits of Stahle’s amended
pleading.


                                 6
court,   giving    appropriate   effect   to   all   its   implications.”

Assicurazioni Generali, S.p.A. v. Neil, 160 F.3d 997, 1002 (4th

Cir. 1998).       If, as here, the state’s highest court has not

directly addressed the issue, a federal court “must anticipate how

it would rule.”     Liberty Univ., Inc. v. Citizens Ins. Co. of Am.,

792 F.3d 520, 528 (4th Cir. 2015). 2      In other words, our task here

is to anticipate whether the Supreme Court of North Carolina would

rule that North Carolina General Statutes Section 1-52(16) bars

Stahle’s action.



                                  III.

                                   A.

     This is not the first time we have anticipated North Carolina

law on the subject of disease claims and personal injury statutes

of repose.    In Hyer v. Pittsburgh Corning Corp. we articulated our

understanding that “the [North Carolina] Supreme Court does not

consider disease to be included within a statute of repose directed

at personal injury claims unless the Legislature expressly expands

the language to include it.”        790 F.2d 30, 34 (4th Cir. 1986)

(quotation omitted).     Hyer is still the law in this Circuit, and


     2 A lack of controlling precedent on a state rule of decision
might merit certification of the issue to that state’s highest
court. However, North Carolina has no certification procedure in
place for federal courts to certify questions to its courts. See
AGI Assocs., LLC v. City of Hickory, N.C., 773 F.3d 576, 579 n.4
(4th Cir. 2014).
                                    7
we are bound to follow it here.        E.g., Demetres v. E. W. Constr.,

Inc., 776 F.3d 271, 275 (4th Cir. 2015); United States v. Collins,

415 F.3d 304, 311 (4th Cir. 2005) (“A decision of a panel of this

court becomes the law of the circuit and is binding on other panels

unless it is overruled by a subsequent en banc opinion of this

court or a superseding contrary decision of the Supreme Court.”

(quoting Etheridge v. Norfolk & W. Ry. Co., 9 F.3d 1087, 1090 (4th

Cir. 1993))).

     Section 1-52(16) functions as a statute of repose directed at

certain    personal     injury   claims.     The   North   Carolina   General

Assembly    has   not   expressly   expanded    the   language   to   include

disease.    Therefore, under our understanding of North Carolina law

as articulated in Hyer, we conclude that the Supreme Court of North

Carolina would not consider Section 1-52(16) applicable to claims

arising out of disease.



                                      B.

     CTS argues that Hyer is distinguishable because it analyzed

a different statute of repose.            As stated above, the conclusion

announced in Hyer is broad enough to encompass the statute at issue

here.     However, even assuming our articulation of North Carolina

law in Hyer was broader than necessary to resolve that case—such

that it should be considered non-binding dicta—we nevertheless



                                      8
conclude that applying the underlying reasoning in Hyer leads to

the same result here.

     In Hyer, we considered the scope of the statute of repose in

North Carolina General Statutes Section 1-50(6).        Section 1-50(6)

was enacted in 1979 as part of “An Act Relating to Civil Actions

for Damages for Personal Injury, Death or Damage to Property

Resulting From the Use of Products.”      See 1979 N.C. Sess. Laws 689

(Products Liability Act).      At that time, Section 1-50(6) provided:

     No action for the recovery of damages for personal
     injury, death or damage to property based upon or arising
     out of any alleged defect or any failure in relation to
     a product shall be brought more than six years after the
     date of initial purchase for use or consumption.

Hyer, 790 F.2d at 32.     The plaintiff in Hyer was diagnosed with a

disease, asbestosis, in 1981, and alleged in an action brought the

same year that his disease had been caused by asbestos-related

products   manufactured   by   the   defendant.   Id.   at   31-32.   In

response, the defendant presented evidence that it had sold its

last product containing asbestos in 1972, meaning that nine years

had passed before the action was brought.     Id. at 32.     The district

court ruled that the action was time-barred by the six-year limit

in Section 1-50(6).

     We reversed, principally relying on the Supreme Court of North

Carolina’s intervening decision in Wilder v. Amatex Corp., 336

S.E.2d 66 (N.C. 1985).    Hyer, 790 F.2d at 32.    As we explained in

Hyer, Wilder also involved a disease claim, and the Wilder court

                                     9
faced the question of whether yet another statute of repose, the

then-operative North Carolina General Statutes Section 1-15(b),

“applie[d] to claims arising out of disease.”               790 F.2d at 33

(quoting Wilder, 336 S.E.2d at 68-69).          That statute provided:

       Except where otherwise provided by statute, a cause of
       action, other than one for wrongful death or one for
       malpractice arising out of the performance or failure to
       perform professional services, having as an essential
       element bodily injury to the person or a defect or damage
       not readily apparent to the claimant at the time of its
       origin, is deemed to have accrued at the time the injury
       was discovered by the claimant, or ought reasonably to
       have been discovered by him, whichever event first
       occurs; provided that in such cases the period shall not
       exceed ten years from the last act of the defendant
       giving rise to the claim for relief.

Hyer, 790 F.2d at 32-33.        After reviewing the Supreme Court of

North   Carolina’s   analysis   of    Section    1-15(b),    we   noted   its

“conclusion that ‘the legislature intended [Section 1-15(b)] to

have no application to claims arising from disease.’”             Hyer, 790

F.2d at 33 (quoting Wilder, 336 S.E.2d at 73).         We highlighted the

Supreme Court’s finding that the statute’s “primary purpose was to

change the accrual date from which the period of limitations begins

to run on latent injury claims” and to add “a ten-year statute of

repose . . . to latent injury claims.”             Hyer, 790 F.2d at 33

(quoting Wilder, 336 S.E.2d at 69).       We quoted Wilder’s statement

that    unlike   latent   injury     claims,     “disease     presents    an

intrinsically different kind of claim” and noted our understanding




                                     10
that “North Carolina has always recognized” the distinction. Hyer,

790 F.2d at 33 (quoting Wilder, 336 S.E.2d at 70). 3

     With this understanding of Wilder, we returned to our analysis

of the statute of repose in Section 1-50(6).               We noted our

cognizance “that Wilder concerned § 1-15(b) while we construe § 1-

50(6)” but found that “the implications of Wilder with respect to

the construction to be placed on § 1-50(6)” were plain.        Hyer, 790

F.2d at 33-34.    We concluded that “[Wilder] makes it plain . . .

that the [North Carolina] Supreme Court does not consider disease

to be included within a statute of repose directed at personal

injury   claims   unless   the   Legislature   expressly    expands   the

language to include it.”         Id. at 34 (quotation omitted).        We




     3 Hyer also quoted extensively from the Wilder court’s
explanation of why disease is “intrinsically different” than
latent injury claims:

     Diseases such as asbestosis, silicosis, and chronic
     obstructive lung disease normally develop over long
     periods of time after multiple exposures to offending
     substances which are thought to be causative agents. It
     is impossible to identify any particular exposure as the
     “first injury.” Indeed, one or even multiple exposures
     to an offending substance in these kinds of diseases may
     not constitute an injury. The first identifiable injury
     occurs when the disease is diagnosed as such, and at
     that time it is no longer latent.

790 F.2d at 33 (quoting 336 S.E.2d at 70). It is natural to think
of disease as having a latency period and latency is a concept
common to non-legal discussions of disease.           This common
association between the concepts of disease and latency may explain
why Wilder provided (and Hyer quoted) such an extended discussion
of why, in a legal sense, disease is not a “latent injury.”
                                    11
predicted that the Supreme Court of North Carolina would conclude

that Section 1-50(6) did not bar disease claims.                      Id.

       We    have     repeatedly     affirmed      our      understanding      of   North

Carolina law as articulated in Hyer.                   For example, in Bullard v.

Dalkon Shield Claimants Trust, we held that the principles stated

in Wilder were not limited only to “occupational” diseases.                           74

F.3d 531, 534 (4th Cir. 1996); see also id. at 534 n.6 (citing

cases applying Hyer).            We noted that we understood the Supreme

Court of North Carolina’s decision in Wilder to be based not on

the specific characteristics of a particular disease, but on

characteristics of disease as a general phenomenon.                           See id. at

535.        We    further    noted   in    Bullard     that    “[t]he     Wilder    court

recognized that ‘[b]oth the [North Carolina Supreme] Court and the

[North Carolina] legislature have long been cognizant of the

difference between diseases on the one hand and other kinds of

injury on the other from the standpoint of identifying legally

relevant time periods.’”             74 F.3d at 534 (second alteration in

original) (quoting Wilder, 336 S.E.2d at 71).

       Returning to the case at bar, we are cognizant that Hyer and

Bullard          concerned    Section      1-50(6)       while   we     now     construe

Section 1-52(16).            However,      we    see   no    meaningful     distinction

between      Section     1-50(6)     and    Section      1-52(16)     such     that   the

principles in Wilder would extend to the former but not to the

latter.      CTS suggests that Section 1-50(6) contains ambiguity not

                                            12
present in Section 1-52(16), and that only such ambiguity made

application of Wilder appropriate in Hyer.        But CTS does not

identify the pertinent ambiguity in Section 1-50(6), or what about

Section 1-52(16) eliminates ambiguity.     The operative language in

each provision is quite similar (emphasis added):

       Section 1-50(6): No action for the recovery of damages
       for personal injury . . . based upon or arising out of
       any alleged defect or any failure in relation to a
       product shall be brought more than six years after the
       date of initial purchase for use or consumption.

       Section 1-52(16): [F]or personal injury . . . the cause
       of action . . . shall not accrue until bodily harm to
       the claimant . . . becomes apparent or ought reasonably
       to have become apparent . . . [p]rovided that no cause
       of action shall accrue more than 10 years from the last
       act or omission of the defendant . . . .


Indeed, to the extent the bare language of each provision differs,

we think Section 1-52(16) admits of at least as much ambiguity, if

not more.

       Additionally, the common ancestry of these statutes of repose

reinforces the applicability of Hyer here.      Both Section 1-50(6)

and Section 1-52(16) were enacted in the 1979 Products Liability

Act.     See 1979 N.C. Sess. Laws 689.   This same Act also repealed

the predecessor statute of repose at issue in Wilder, Section 1-

15(b).    Id.

       CTS argues that the language of the parent statute in Wilder

was sufficiently different such that Wilder should not extend to

the daughter statute at issue here, Section 1-52(16). We concluded

                                  13
in Hyer, however, that Wilder extended to the other daughter

statute, Section 1-50(6).    The linguistic differences CTS points

to here between parent and daughter were also present in Hyer, and

we do not see a meaningful difference between the two daughter

statutes that would undermine a straightforward application of

Hyer.    In fact, of the two sister statutes, Section 1-52(16) is

more closely linked to the parent statute (the “heir apparent”

perhaps).   Cf., e.g., Pembee Mfg. Corp. v. Cape Fear Const. Co.,

Inc., 329 S.E.2d 350, 353-54 (N.C. 1985) (describing the similar

provision and effect of Section 1-15(b) and Section 1-52(16)).         If

the Wilder rule extends to Section 1-50(6), as we concluded it did

in Hyer, we conclude it also extends to Section 1-52(16).

     Finally, we take a small measure of comfort in the fact that

although Hyer and Bullard have been on the books and applied for

several decades, neither the North Carolina General Assembly nor

the North Carolina courts have taken exception to our expressed

understanding of North Carolina law or the implications of the

Wilder   decision.   The    Supreme   Court   of   North   Carolina   has

recognized that the legislature’s decision not to amend a statute

that has been interpreted by a court is some evidence that the

legislature approves of that interpretation.       See, e.g., State v.

Ellison, 738 S.E.2d 161, 164 (N.C. 2013) (citing cases).              The

Supreme Court of North Carolina also “always presume[s] that the

Legislature acted with full knowledge of prior and existing law.”

                                 14
Dickson v. Rucho, 737 S.E.2d 362, 369 (N.C. 2013) (quotation

omitted).   Amicus North Carolina Advocates for Justice informs us

that the General Assembly has acted at least eight times since

Wilder to amend various statutes of repose and limitations without

undoing any judicial application of the law relating to claims

arising   from   disease.      See   Br.   Amicus   Curiae   North   Carolina

Advocates for Justice 4.

     Of particular note, in 2009 the General Assembly specifically

repealed Section 1-50(6), the statute of repose interpreted in

Hyer and Bullard, and enacted Section 1-46.1 in its place.                See

2009 N.C. Sess. Laws 420.       However, the only textual change to the

new product liability action statute was to replace “six years”

with “12 years.”    Id.     Moreover, the enacting law further provided

that “[n]othing in this act is intended to change existing law

relating to product liability actions based upon disease.”               Id.

Though certainly not dispositive, we think the General Assembly’s

consideration and reenactment of the language of Section 1-50(6)

in Section 1-46.1, with specific reference to “existing law” and

presumed knowledge of judicial interpretations of the statute, is

at least some evidence of approval of the Wilder line of cases.

     In short, we re-affirm our understanding that “the [North

Carolina] Supreme Court does not consider disease to be included

within a statute of repose directed at personal injury claims

unless the Legislature expressly expands the language to include

                                      15
it.”    Hyer, 790 F.2d at 34 (quotation omitted).          We also re-affirm

our understanding that the Supreme Court of North Carolina has

recognized that “the [North Carolina] legislature ha[s] long been

cognizant of the difference between diseases on the one hand and

other   kinds   of   injury   on   the    other   from   the   standpoint   of

identifying legally relevant time periods.”              Bullard, 74 F.3d at

534 (quoting Wilder, 336 S.E.2d at 71).           Thus, looking to the law

of North Carolina’s highest court and “giving appropriate effect

to all its implications,” Assicurazioni Generali, S.p.A., 160 F.3d

at 1002, consistent with our precedents we anticipate that the

Supreme Court of North Carolina would rule that Section 1-52(16)

is not applicable to Stahle’s claim arising from disease.

                                     IV.

       The district court did not discuss the applicability of Hyer

or Bullard in reaching its decision.          Instead, leaning heavily on

a decision of the Eleventh Circuit, Bryant v. United States, 768

F.3d 1378 (11th Cir. 2014), the district court concluded that the

statutory text of Section 1-52(16) was facially unambiguous and

applied to Stahle’s disease claim.          Although the Eleventh Circuit

of course was not bound by our prior decisions in Hyer or Bullard,

the district court was, and, as discussed earlier, erred in not

applying our precedent.

       However, even if Hyer and its progeny were not the law of

this Circuit, and we were faced with determining the scope of

                                     16
Section 1-52(16) without those precedents, we would still reverse.

As   discussed     below,    North    Carolina    courts    are    guided    by   the

principle of “plain meaning” when construing statutes.                    While the

district court correctly adduced that principle, it did not carry

it into practice “as enunciated and applied by the state’s highest

court.”    Volvo Trademark Holding Aktiebolaget v. Clark Mach. Co.,

510 F.3d 474, 482 (4th Cir. 2007).                The district court focused

narrowly on the isolated text of subsection 16 to determine its

plain meaning.      However, the Supreme Court of North Carolina “does

not read segments of a statute in isolation.”                     Rhyne v. K-Mart

Corp., 594 S.E.2d 1, 20 (N.C. 2004).

       Read in the context of North Carolina’s statutory limitations

and repose scheme, Section 1-52(16) appears plainly to apply to

some—but not all—personal injury claims.             Specifically, it appears

to apply to that set of personal injuries for which “bodily harm

to the claimant . . . becomes apparent” at some point in time after

the injury, N.C. Gen. Stat. § 1-52(16); that is, it applies to

latent injuries.

       This     conclusion   is   further    supported      by    North     Carolina

caselaw.        Although the Supreme Court of North Carolina has not

construed Section 1-52(16) specifically in a disease case, it has

construed the statute in other contexts and also opined on its

general operation in dicta.             Weighing these cases, we conclude

that      the     Supreme     Court     of       North     Carolina       considers

                                        17
Section 1-52(16) applicable only to latent injuries.            Because

North Carolina law clearly establishes that a disease is not a

latent injury, Wilder, 336 S.E.2d at 70-71, we anticipate that the

Supreme     Court     of   North    Carolina   would   not     consider

Section 1-52(16) applicable to Stahle’s disease claim.



                                   A.

     As the Supreme Court of North Carolina has explained, “[w]hen

the language of a statute is clear and without ambiguity, it is

the duty of [a court] to give effect to the plain meaning of the

statute.”    Diaz v. Div. of Soc. Servs., 628 S.E.2d 1, 3 (N.C.

2006).    Importantly, however, the Supreme Court of North Carolina

“does not read segments of a statute in isolation.”          Rhyne, 594

S.E.2d at 20.       Instead, in determining “the plain meaning of the

words chosen by the legislature,” the Supreme Court of North

Carolina reads those words “within the context of the statute.”

Brown v. Flowe, 507 S.E.2d 894, 895-96 (N.C. 1998); accord, e.g.,

Dickson, 737 S.E.2d at 370; Watson Indus. v. Shaw, 69 S.E.2d 505,

511 (N.C. 1952) (“Few words are so plain that the context or the




                                   18
occasion   is    without   capacity     to   enlarge    or   narrow   their

extension.”) (quotation omitted). 4

     CTS urges us, in essence, to eschew a contextual reading of

Section 1-52 and find that subsection 16 by itself is clear and

unambiguous and applies to Stahle’s claim.            Notwithstanding that

this approach is inconsistent with the principles of North Carolina

statutory construction just articulated, we think the argument

fails on its own terms.

     First, in Misenheimer, the Supreme Court of North Carolina

stated: “We find N.C.G.S. § 1-52(16) to be ambiguous on its face.”

637 S.E.2d at 175.     The Misenheimer court was not considering the

clarity of Section 1-52(16) with respect to a disease claim, and

a statute may be facially ambiguous as to only some applications

while having discrete unambiguous application elsewhere.          However,

Misenheimer     significantly   undermines    CTS’s    argument   that   the

statute is unambiguous even in isolation, and our analysis of

subsection 16 certainly is informed by the Supreme Court of North

Carolina’s determination that the statute is “ambiguous on its

face.”


     4 Cf. also, e.g., FDA v. Brown & Williamson Tobacco Corp.,
529 U.S. 120, 133 (2000) (“It is a fundamental canon of statutory
construction that the words of a statute must be read in their
context and with a view to their place in the overall statutory
scheme.   A court must therefore interpret the statute as a
symmetrical and coherent regulatory scheme, and fit, if possible,
all parts into an harmonious whole.”) (internal citations and
quotations omitted).
                                   19
      Second,    CTS’s    principal   argument     that   subsection   16    has

unambiguous application to disease claims is that the text does

not explicitly exclude disease claims.           True enough.     However, the

text does not explicitly include disease claims either.                Absent

explicit textual inclusion of disease, CTS’s argument turns on

disease being unambiguously included within the set of “personal

injuries” to which subsection 16 is addressed.             We are skeptical,

not   least     because   the   Supreme    Court    of    North   Carolina   in

Misenheimer specifically found that Section 1-52(16) “is ambiguous

as to what is intended by the use of the words ‘personal injury.’”

637 S.E.2d at 175.

      Regardless, CTS’s argument is based on reading subsection 16

in isolation.       As noted above, this is not the approach to

statutory construction articulated by the Supreme Court of North

Carolina.     To determine whether there is a clear and unambiguous

plain meaning of the words in Section 1-52(16), we must read those

words in their statutory context. 5


      5As noted, North Carolina courts “always presume[] that the
Legislature acted with full knowledge of prior and existing law,”
including judicial interpretations and the common law. Dickson,
737 S.E.2d at 369 (quotation omitted).      For example, in Rowan
County Board of Education v. U.S. Gypsum Co., 418 S.E.2d 648 (N.C.
1992), the plaintiff school board brought an action to recover
asbestos remediation costs. The last of the defendant’s products
had been installed 24 years before the plaintiff sued, and the
defendant argued that a host of statutes of limitations and repose,
including Section 1-52(5) and Section 1-50(6), barred the suit.
Id. at 650-52. The Supreme Court of North Carolina found that the


                                      20
      Chapter 1 of the North Carolina General Statutes covers “Civil

Procedure,” within which Subchapter II covers “Limitations” and

provides both general limitations on civil actions as well as

limitations    applicable    to    numerous      specific    types       of    civil

actions.   The first general provision, Section 1-15, states that

“[c]ivil   actions   can    only    be     commenced     within    the        periods

prescribed in this Chapter, after the cause of action has accrued,

except where in special cases a different limitation is prescribed

by statute.”   N.C. Gen. Stat. § 1-15(a).             The “periods prescribed”

are provided in a host of subsequent sections.                     The periods

prescribed for “the commencement of actions, other than for the

recovery of real property” are set forth in Article 5.                   Id. § 1-

46.

      Article 5 is divided into ten different sections, each of

which   enumerates   the    various      types   of    actions    that    must     be

commenced within a certain period of time, ranging from 12 years,

id. § 1-46.1, to two months, id. § 1-54.1.                 The sixth of these

sections, Section 1-52, enumerates types of actions that must be



statutes contained an exception for the school board, as a
political subdivision of the state, under the common law doctrine
of nullum tempus occurrit regi (“time does not run against the
king”).   Id. at 651-54.   The statutes in Rowan County, some of
which are relevant here, contained no explicit textual reference
to such an exception. We do not read that case as a departure
from North Carolina’s focus on plain meaning; we read it as further
recognition that the plain meaning of words comes from context,
and that context includes both the statutory and jurisprudential
environments in which the statutory words were laid down.
                                      21
commenced “[w]ithin three years.”                 Id. § 1-52.         Section 1-52 in

turn is broken into twenty different subsections.

      Most    of     these     twenty    subsections       are    similar     in   form,

describing different types of civil actions; they comprise a list,

enumerating those actions that are timely if brought “[w]ithin

three      years.”       Id.   §    1-52.        Grammatically,       most    of    these

subsections        are   incomplete.             They    are     sentence     fragments

enumerating different categories of civil actions, and must be

read in conjunction with the section’s introductory text to pull

in   the    “three    years”       language   (and      even   then    do    not   become

grammatically complete sentences).

      For example, the text of the second subsection reads only:

“Upon the official bond of a public officer.”                         Id. § 1-52(1a).

Read with the introductory phrase at the beginning of Section 1-52,

the combined text becomes: “Within three years an action . . .

[u]pon the official bond of a public officer.”                          This combined

fragment, incorporated into the overarching general limitation

provision of Section 1-15 leads to a complete statutory command:

“Civil actions [upon the official bond of a public officer] can

only be commenced within [three years], after the cause of action

has accrued, except where in special cases a different limitation

is prescribed by statute.”              Id. §§ 1-15(a), 1-52, 1-52(1a).

      Relevant here, subsection 5 of Section 1-52 specifically

limits actions “[f]or criminal conversation, or for any other

                                            22
injury to the person or rights of another, not arising on contract

and not hereafter enumerated.”   Id. § 1-52(5).   The language “any

other injury to the person or rights of another” is extremely

broad, and appears to establish a three year statute of limitations

for any non-contract-based action arising from an “injury to the

person,” unless the action is thereafter specifically enumerated.

     Reading down the subsections of Section 1-52, we come at last

to subsection 16 (as it read at the relevant time):

     Unless otherwise provided by statute, for personal
     injury or physical damage to claimant's property, the
     cause of action, except in causes of actions referred to
     in G.S. 1-15(c), shall not accrue until bodily harm to
     the claimant or physical damage to his property becomes
     apparent or ought reasonably to have become apparent to
     the claimant, whichever event first occurs.     Provided
     that no cause of action shall accrue more than 10 years
     from the last act or omission of the defendant giving
     rise to the cause of action.

Id. § 1-52(16).   This subsection is structured differently than

most of the others in Section 1-52.     It reads as grammatically

complete sentences without recourse to Section 1-52’s introductory

text (in fact becoming ungrammatical when read with the “three

years” introductory text).   Nor can it easily be incorporated into

the general limitation command of Section 1-15.

     CTS argues that it is undisputed that the first sentence of

subsection 16 sets forth a three-year statute of limitations for

all causes of action covered by the provision, and that the second




                                 23
sentence sets forth a ten-year repose period. 6             CTS further argues

that subsection 16 by its express terms applies to all causes of

action   “for   personal   injury.”        Thus,   the   second   sentence   of

subsection 16 establishes a ten-year repose period for all causes

of action “for personal injury.”           We disagree. 7


     6 The distinction between statutes of limitations and repose
was thoroughly discussed in Waldburger v. CTS Corp., 723 F.3d 434,
441-42 (4th Cir. 2013), reversed 134 S. Ct. 2175 (2014). However,
CTS’s suggestion that Waldburger supports their argument misses
the mark.    The decisions in Waldburger concerned whether the
federal Comprehensive Environmental Response, Compensation, and
Liability Act of 1980 (CERCLA) pre-empted state statutes of repose,
including that contained in the second sentence of North Carolina
General Statute 1-52(16). The Supreme Court in Waldburger held
that the North Carolina statute of repose was not preempted. 134
S. Ct. at 2185-88.    At issue here is whether the non-preempted
North Carolina statute applies to claims arising from disease.
This issue was not before the courts in Waldburger, and Waldburger
has no bearing on the current case.
     7 Although CTS chooses not to carry it so far, an argument

could be made that the second sentence of subsection 16 sweeps
even broader. Read alone, the second sentence is devoid of any
language limiting it to a particular type of cause of action. It
provides that “no cause of action shall accrue more than 10 years
from the last act or omission of the defendant giving rise to the
cause of action.” N.C. Gen. Stat. § 1-52(16). Without context,
this could be read as a blanket bar on the accrual of any action
after ten years.
     We are confident this is not the intended effect. We would
expect that such a generally-applicable limitation on actions
would appear in the general provisions portion of the statute
(Article 3, “Limitations, General Provisions”) rather than within
the sixteenth subsection of the sixth section within an article
governing only non-real property-based civil actions. It is most
natural to read the second sentence of subsection 16 as applicable
only to those actions covered by the first sentence.        Such an
understanding also prevents conflict with various other statutes.
For example, if the ten-year period in the second sentence covered
all causes of action, then the twelve-year period in Section 1-
46.1, covering certain products liability actions, would be


                                      24
      The first sentence of subsection 16 does not say, expressly

or otherwise, that “all causes of action for personal injury must

be commenced within three years”; it says: “Unless otherwise

provided by statute, for personal injury . . . the cause of action

. . . shall not accrue until bodily harm to the claimant . . .

becomes    apparent.”         Id.    § 1-52(16).          The   operative   verb    is

“accrue,” suggesting in the first instance that subsection 16 is

an   accrual     provision.         Further,    the   first     sentence    only   has

meaningful effect for those personal injuries for which the harm

is   not   immediately    apparent:       that      is,   latent   injuries.       For

personal injuries where the harm is immediately apparent, this

provision would serve no meaningful purpose.

      But most importantly, reading subsection 16 as encompassing

all personal injury actions would render the personal injury

language in the preceding subsection 5 meaningless.                   Subsection 5

establishes      a   three-year      statute     of   limitation     expressly     for

actions    for    “any   other      injury     to   the   person.”     See,    e.g.,

Misenheimer, 637 S.E.2d at 177 (“Personal injuries are covered in

[Section] 1-52(5) . . . .”). Reading subsection 16 as CTS proposes




meaningless. Cf., e.g., Lunsford v. Mills, 766 S.E.2d 297, 304
(N.C. 2014) (explaining that it is “fundamental” that courts should
“not construe an individual section in a manner that renders
another provision of the same statute meaningless”) (quotation
omitted); Brown v. Brown, 539 S.E.2d 621, 625 (N.C. 2000) (“Courts,
of course, presume that the General Assembly would not intend
something so absurd as contradicting itself in the same statute.”)
                                         25
would read the language of subsection 5 out of North Carolina’s

statutory scheme, a result strongly disfavored by North Carolina.

The Supreme Court of North Carolina considers it “a fundamental

principle of statutory interpretation that courts should evaluate

a statute as a whole and not construe an individual section in a

manner     that    renders    another   provision    of    the   same   statute

meaningless.”      Lunsford v. Mills, 766 S.E.2d 297, 304 (N.C. 2014)

(quotation omitted).         We decline to construe subsection 16 in such

a manner.

     Reading North Carolina’s statute as a whole, and heeding the

Supreme Court of North Carolina’s guidance that we should not

construe     one    statutory    provision   so     as    to   render   another

meaningless, we conclude that subsection 5 is the pertinent statute

of limitation for civil actions for an “injury to the person.”               We

conclude that subsection 16 in turn is an accrual provision that

applies to a subset of those actions, namely those in which the

harm is not immediately apparent, but rather “becomes apparent” at

some later point in time. In other words, Section 1-52(16) applies

to certain latent injuries.         We think these conclusions are plain

from the text of the North Carolina statute, and as further

explained below, comport with North Carolina caselaw.



                                        B.



                                        26
     While the Supreme Court of North Carolina has not directly

addressed the applicability of Section 1-52(16) to disease claims,

it has had occasion to opine generally on the operation of the

statute.   CTS argues that the Supreme Court of North Carolina has

all but held subsection 16 applicable to disease claims, citing to

language   in   two   cases,   Wilder    and      Dunn    v.   Pacific    Employers

Insurance Co., 418 S.E.2d 645 (N.C. 1992).                While the language in

Wilder and Dunn was dicta, well-considered dicta of a state’s

highest court is relevant to a federal court sitting in diversity.

See, e.g., Private Mortg. Inv. Servs., Inc. v. Hotel & Club

Assocs., Inc., 296 F.3d 308, 312 (4th Cir. 2002).

     At    issue   in   Wilder    was        a   legacy    statute   of    repose,

Section 1-15(b).      Although Section 1-52(16) was not at issue, the

Wilder court did reference the statute in discussing the purpose

of Section 1-15(b).       The Supreme Court of North Carolina noted

that the “primary purpose” of Section 1-15(b) was “to change the

accrual date from which the period of limitations begins to run on

latent injury claims,” and that Section 1-15(b) “[was] not intended

to be a statute of limitations governing all negligence claims,

such as the statute of limitations contained in the first clause

of [Section] 1-52(16).”        336 S.E.2d at 69.          From this, CTS argues

that the Supreme Court of North Carolina considers Section 1-

52(16) to govern all negligence claims.



                                        27
     CTS also points us to Dunn, where the issue was the timeliness

of a wrongful death action.       The decedent had been diagnosed with

liver cancer in August 1985 and died a little less than two years

later.    418 S.E.2d at 646.      The wrongful death action was brought

by his widow just less than two years after the decedent’s death

(or nearly four years after the diagnosis).              Id.    The operative

statute, Section 1-53(4), provided a two-year limit on bringing

wrongful death actions, but further barred an action where “the

decedent would have been barred, had he lived, from bringing an

action    for    bodily    harm     because     of     the     provisions    of

[Section] 1-15(c) or [Section] 1-52(16).”             Id. (quoting N.C. Gen.

Stat. § 1-53(4)).       The defendant in Dunn argued that Section 1-

52(16) would have barred an action by the decedent, had he lived,

three years after his diagnosis; since almost four years had

passed, the suit should be barred.           Id. at 647.

     The Supreme Court of North Carolina rejected this argument,

holding that the wrongful death statute’s proviso only barred

actions   that   were   barred    by   the   listed    statutes   within    the

decedent’s lifetime.      Id. at 647-48.        Because the decedent died

within three years of his diagnosis, his claim was not time-barred

in life, and his widow had two years from his death to bring the

wrongful death action.     Id.    CTS here argues that implicit in Dunn

was a finding by the Supreme Court of North Carolina that Section

1-52(16) normally applied to claims arising from disease.

                                       28
     If the language in Wilder and Dunn constituted the Supreme

Court of North Carolina’s only extant pronouncements on Section 1-

52(16),    CTS’s   argument    would    have   considerably   more   force.

However, picking out just Wilder and Dunn from the caselaw is akin

to “looking over a crowd and picking out your friends.”              Yellow

Freight Sys., Inc. v. Reich, 8 F.3d 980, 987 (4th Cir. 1993)

(quotation omitted).    Other Supreme Court of North Carolina cases,

including     more    recent     cases      with   fuller     analysis   of

Section 1-52(16), seriously undermine CTS’s position.

     For example, three years after Wilder, the Supreme Court of

North Carolina decided Boudreau v. Baughman, 368 S.E.2d 849 (N.C.

1988).    The plaintiff in Boudreau seriously injured himself using

a chrome-metal chair manufactured by the defendant.           The defendant

asserted that the action was barred by several North Carolina

statutes of repose, which the court ultimately rejected as it found

the dispute was governed by Florida law.           368 S.E.2d at 853-56,

853 n.2.    However, in discussing the potential applicability of

North Carolina law, the Supreme Court stated:

     Defendants also contend that the action would be time-
     barred by N.C.G.S. § 1-52(16) . . . .       We need not
     consider the effect of the ten-year period prescribed by
     section 1-52(16).      This section replaced [legacy
     Section] 1-15(b) . . . and its primary purpose appears
     to have been the adoption of the “discovery” rule. That
     is, it was intended to apply to plaintiffs with latent
     injuries. It is undisputed that plaintiff was aware of
     his injury as soon as it occurred. Thus the statute is
     inapplicable on the facts of this case.


                                       29
368 S.E.2d at 853 n.2 (internal citations omitted).                         Boudreau

indicates that the Supreme Court of North Carolina considers

Section 1-52(16) “inapplicable” to plaintiffs who are “aware of

[their] injury as soon as it occur[s].” In other words, Section 1-

52(16) “was intended to apply to plaintiffs with latent injuries.”

Id.

      In   2006,     the   Supreme    Court       of    North    Carolina    decided

Misenheimer.       Misenheimer dealt directly with the interaction of

Sections 1-52(5) and 1-52(16), though in an action for “criminal

conversation” rather than disease. 8                   The court explained that

Section 1-52(5) was “[t]he pertinent statute of limitations” 9 while

Section 1-52(16) “establishes what is commonly referred to as the

discovery   rule,     which   tolls    the    running       of    the    statute   of

limitations    for    torts   resulting      in    certain      latent   injuries,”

though “such actions remain subject to the statute of repose

provision in [Section] 1-52(16).”             637 S.E.2d at 175-76.             Like

Boudreau, Misenheimer suggests to us that the Supreme Court of




      8Section 1-52(5) covers actions “[f]or criminal conversation,
or for any other injury to the person or rights of another, not
arising on contract and not hereafter enumerated.” N.C. Gen. Stat.
§ 1-52(5).
     9 In Hyer, we indicated that Section 1-52(5) was the pertinent

statute of limitations for disease claims.      See 790 F.2d at 34
(“[W]e note that Wilder also confirms . . . that when plaintiff
sued within three years after his illness was first diagnosed, his
suit was timely under N.C.G.S. § 1-52(5).”).
                                       30
North Carolina considers Section 1-52(16) applicable only in “such

actions,” that is, "torts resulting in certain latent injuries.”

      Importantly, the Misenheimer court further explained that the

express reference to “criminal conversation” in Section 1-52(5)

did not bar application of Section 1-52(16) in certain cases.                         637

S.E.2d    at    176.      The    Misenheimer        defendant      had    noted       that

Section 1-52(16)        stated    that     it     applied   “[u]nless          otherwise

provided by statute,” and argued that Section 1-52(5)’s specific

reference to “criminal conversation” meant that such actions were

“otherwise provided by statute” and thus Section 1-52(16) could

not   apply.      Id.     The    Supreme        Court   rejected    this       argument,

specifically noting the effect such a reading would have on actions

for personal injuries.            The court noted that, in addition to

criminal       conversation,      “[p]ersonal       injuries       are    covered       in

[Section] 1-52(5)” and defendant’s argument, if accepted, would

bar application of Section 1-52(16) even though that section also

“specifically applies to ‘personal injury.’”                   Id. at 176-77.          To

harmonize the two provisions, the court found that “[Section] 1-

52(5)’s    reference     to     criminal    conversation       does      not    bar    the

application of [Section] 1-52(16) when the injury is latent.”                         Id.

at 176.

      Following the reasoning in Misenheimer, we anticipate that

the Supreme Court of North Carolina would find that Section 1-52(5)

applies to personal injury actions, but that Section 1-52(5)’s

                                           31
reference to personal injury does not bar the application of

Section 1-52(16) to personal injury actions when the injury is

latent.     We understand that North Carolina law is settled that

disease is not a latent injury; instead, the legal injury and

awareness    of    that    injury    occur   simultaneously   at   diagnosis.

Wilder, 336 S.E.2d at 70-71.           As such, Section 1-52(16) would not

apply to a disease claim.           Accord Boudreau, 368 S.E.2d at 853 n.2

(“[P]laintiff was aware of his injury as soon as it occurred.           Thus

[Section 1-52(16)] is inapplicable . . . .”).

     While there is perhaps some tension among the dicta in the

cases discussed above, it is improbable that any court’s dicta

over the course of four decades would be perfectly harmonized for

all future applications.            (We suspect our own caselaw admits of

some inconsistencies over that span.)             However, looking to the

well-considered dicta in these cases as a whole, and “giving

appropriate       effect   to   all    its   implications,”   Assicurazioni

Generali, S.p.A., 160 F.3d at 1002, we conclude that the Supreme

Court of North Carolina considers Section 1-52(16) only applicable

to certain latent injuries, and because disease is not a latent

injury, would not find Section 1-52(16) applicable to Stahle’s

claim.




                                        32
                               V.

     For the foregoing reasons, we reverse the district court’s

order and remand for further proceedings.

                                            REVERSED AND REMANDED




                               33
THACKER, Circuit Judge, concurring:

           I    concur    in     the   majority’s        outcome,    but    I   write

separately for three reasons.          First, I would not rely so heavily

on our decision in Hyer v. Pittsburgh Corning Corp., 790 F.2d 30

(4th   Cir.    1986),    which    construed       a     North   Carolina       statute

significantly different than the one at bar, and which has never

been cited in a reported North Carolina decision.                          Second, I

address Appellee’s unfounded argument that there is no “meaningful

difference” between the claims in CTS v. Waldburger, 134 S. Ct.

2175 (2014), and the claim in this case.                 Finally, I note that a

North Carolina certified question mechanism would have provided us

with a beneficial tool in deconstructing this novel and unsettled

state law issue, which four circuits have now addressed with

varying results.



                                        I.

           This   case    boils    down      to   the    meaning    of   the    phrase

“personal injury” in N.C. Gen. Stat. § 1-52(16).                     If the North

Carolina Supreme Court would read this phrase to encompass disease

claims, Appellant’s claim is barred.              If not, the claim proceeds.

                                        A.

           In determining whether disease claims fall within the

meaning of “personal injury,” the majority turns first to this

                                        34
court’s decision in Hyer v. Pittsburgh Corning Corp., which states,

“the [North Carolina] Supreme Court does not consider disease to

be included within a statute of repose directed at personal injury

claims unless the Legislature expressly expands the language to

include   it.”    790    F.2d   30,   33-34    (4th   Cir.   1986)   (emphasis

supplied)    (internal   quotation     marks    omitted).      Because   Hyer

construed a different statute, relied on a North Carolina decision

characterizing § 1-52(16) quite broadly, and has not been cited by

a reported North Carolina decision, I would consider the passage

above “non-binding dicta.”       See Ante at 9.

            Hyer construed a North Carolina statute of repose, N.C.

Gen. Stat. § 1-50(6), which provided a bar to recovery for damages

“for personal injury” based on a product failure or defect, if the

claim was brought more than six years after “the date of initial

purchase for use or consumption.”              N.C. Gen. Stat. § 1-50(6)

(1979).   In concluding that § 1-50(6)’s statute of repose did not

apply to claims based on disease, Hyer relied heavily on the North

Carolina Supreme Court’s decision in Wilder v. Amatex Corp., 336

S.E.2d 66 (N.C. 1985), which held that the statute of repose in

the repealed N.C. Gen. Stat. § 1-15(b) did not apply to disease

claims.     See Hyer, 790 F.2d at 33 (stating that in Wilder, the

North Carolina Supreme Court “conclu[ded] that ‘the legislature

intended [§ 1-15(b)] to have no application to claims arising from

disease’” (quoting Wilder, 336 S.E.2d at 73).

                                      35
            But in 1986, when Hyer stated the rule upon which the

majority relies, § 1-52(16) had been on the books over six years,

and even though it, too, contained a statute of repose ostensibly

directed to “personal injur[ies],” Hyer failed to mention § 1-

52(16).    Moreover, Wilder specifically contrasted § 1-52(16) with

§ 1-15(b), stating, “We note, importantly, that G.S. 1–15(b) is

not   intended    to   be   a   statute       of   limitations    governing     all

negligence claims, such as the statute of limitations contained in

the first clause of G.S. 1–52(16).”                 Wilder, 336 S.E.2d at 69

(emphasis supplied). Thus, an equally permissible reading of Hyer—

against the legal landscape at the time—is that § 1-52(16) was not

included   in    the   umbrella    of   “statutes     of   repose    directed   at

personal injury claims” because it applied generally to “all

negligence claims.”

            In   addition,      the     language     of    §   1-15(b)     differed

significantly from the language of § 1-52(16).                 By its terms, § 1-

15(b) applied to “cause[s] of action . . . having as an essential

element bodily injury to the person . . . not readily apparent to

the claimant at the time of its origin,” and stated that in “such

cases,” i.e., cases involving a latent bodily harm, a 10-year

statute of repose applies.         Gen. Stat. § 1-15(b) (repealed 1979).

Section    1-52(16),    which     replaced     §   1-15(b),     contains    broader

language, applying to “personal injury . . . cause[s] of action,”

and stating—without qualification—that “no cause of action shall

                                         36
accrue” more than 10 years after the defendant’s last act or

omission.    As explained by the majority, we now have more guidance

from North Carolina state courts as to the breadth of § 1-52(16).

But at the time of the Hyer decision, Wilder was the only North

Carolina decision comparing § 1-52(16)’s language to that of § 1-

15(b), and it suggested that § 1-52(16) is much broader than its

predecessor statute.       Therefore, Hyer’s reading of Wilder—which

construed a statute specifically encompassing claims involving

bodily injuries not apparent to the claimant when they occur—does

not dictate the same result for stare decisis purposes regarding

a statute generally referencing “personal injur[ies].”

            Finally,     although        certainly   not   dispositive,        in

predicting what the North Carolina Supreme Court would do in this

situation,   I   am    reluctant    to    afford   substantial   weight   to    a

decision that has never been cited in a reported North Carolina

state court decision.       Indeed, Hyer has only been cited by this

court in four decisions in 30 years, and even then, only in the

context of § 1-50(6).      See Bullard v. Dalkon Shield Trust, 74 F.3d

531, 533-34 (4th Cir. 1996); Guy v. E.I. DuPont de Nemours & Co.,

792 F.2d 457, 459-60 (4th Cir. 1986); Silver v. Johns-Manville

Corp., 789 F.2d 1078, 1080 (4th Cir. 1986); Burnette v. Nicolet,

Inc., 818 F.2d 1098, 1101 (4th Cir. 1986).



                                         B.

                                         37
            However, even without the binding authority of Hyer, I

agree with the majority that the North Carolina Supreme Court would

likely treat the case at hand as falling outside the scope of the

statute of repose in § 1-52(16).

            Post-Hyer, the North Carolina Supreme Court made clear

that the phrase “personal injury” as used in § 1-52(16) “has a

wide range of meanings”; is ambiguous; and placed in the proper

context,    must   be      a    “latent”          injury,   i.e.,   an   injury    not

“‘reasonably . . . apparent’” to the claimant at the time it

occurs.    Misenheimer v. Burris, 637 S.E.2d 173, 175 (N.C. 2006)

(quoting Gen. Stat. § 1-52(16) (2005)).

            At first blush, one would think a disease is—or at least

breeds—a latent injury.              But that is not the way North Carolina

sees it.    North Carolina has recognized that diseases can be “the

result [not] of a single incident but rather of prolonged exposure

to hazardous conditions of a disease-causing agent.”                       Booker v.

Duke Med. Ctr., 256 S.E.2d 189, 204 (N.C. 1979).                    Thus, the “legal

injury    and   awareness       of    that    injury    occur   simultaneously         at

diagnosis.”     Ante at 33 (citing Wilder, 336 S.E.2d at 70-71).



            For these reasons—and those more cogently set forth in

Section IV of the majority opinion—I agree that the North Carolina

Supreme    Court   would       not   view    Appellant’s      disease    claim    as   a

“personal injury” under § 1-52(16).

                                             38
                                           II.

            Second,         like   the   majority,       I    too   reject       Appellee’s

argument    that      the    Supreme     Court’s     decision        in    CTS    Corp.    v.

Waldburger, 134 S. Ct. 2175 (2014), dictates our outcome.                                 See

Ante   at   24   n.6.         Appellee     submits       “there      is    no    meaningful

difference between the Waldburger claims and [Appellant]’s claim,”

and “[Appellant’s] action was properly dismissed for the same

reasons as in Waldburger.”               Appellee’s Br. 8-9.              It is true that

in both cases, “the last alleged act or omission” of CTS occurred

decades before suit was filed.               Id. at 8.          And it is also true

that the statute of repose provision in § 1-52(16) applies to

claims based on “physical damage to [one’s] property” (one of the

bases for Waldburger’s nuisance claim) and “personal injury.” Gen.

Stat. § 1-52(16).

            However,         in    Waldburger,     the       Supreme      Court    did    not

address whether the plaintiffs’ claims may be subject to the

statute of repose in Gen. Stat. § 1-52(16), as written.                            Rather,

the    issue     in     Waldburger         was     whether          the     Comprehensive

Environmental Response, Compensation and Liability Act (“CERCLA”)

preempted that statute of repose.                    After the Supreme Court’s

Waldburger decision, leaving the statute of repose intact, this

case takes the next step of asking whether Appellant’s disease

claim falls within its parameters.                 In making this argument, CTS

                                            39
basically ignores the crux of this appeal.   Therefore, Waldburger

is inapplicable here.



                               III.

          Finally, I write to express my view that a North Carolina

certification procedure would have provided this panel with a

beneficial tool.   As we have noted many times, North Carolina is

the only state in the Fourth Circuit without such a mechanism.

See In re McCormick, 669 F.3d 177, 182 n.* (4th Cir. 2012) (“North

Carolina law . . . does not provide a mechanism by which we could

certify the question to North Carolina’s Supreme Court, unlike the

law in the other States in the circuit.”); see also United States

v. Vinson, 805 F.3d 120, 122 n.1 (4th Cir. 2015); Town of Nags

Head v. Toloczko, 728 F.3d 391, 398 (4th Cir. 2013); Ellis v.

Louisiana-Pac. Corp., 699 F.3d 778, 783 n.4 (4th Cir. 2012); E.M.A.

ex rel. Plyler v. Cansler, 674 F.3d 290, 312 n.1 (4th Cir. 2012);

MLC Auto., LLC v. Town of S. Pines, 532 F.3d 269, 284 (4th Cir.

2008); N. Carolina Right to Life, Inc. v. Bartlett, 168 F.3d 705,

711-12 n.1 (4th Cir. 1999).    Indeed, North Carolina remains the

only state in the nation never to have enacted some form of

certification procedure.   See Eric Eisenberg, A Divine Comity:

Certification (at Last) in North Carolina, 58 Duke L. J. 69, 71

(2008).   This is despite numerous calls to do so.   See id. at 71

n.18 (citing Jessica Smith, Avoiding Prognostication and Promoting

                                40
Federalism: The Need for an Inter-Jurisdictional Certification

Procedure in North Carolina, 77 N.C. L. Rev. 2123, 2125 (1999));

Jona Goldschmidt, Certification of Questions of Law: Federalism in

Practice 98 (1995); J. Donald Hobart, Jr., Note, B. Currie v.

United States and the Elusive “Duty to Commit” Dangerous Mental

Patients: Conflicting Views of North Carolina Law from the Federal

Courts, 66 N.C. L. Rev. 1311, 1334 & n.162 (1988)).

          As a federal court sitting in diversity, “our role is to

apply governing state law, or, if necessary, predict how the

state’s highest court would rule on an unsettled issue.”           Horace

Mann Ins. Co. v. Gen. Star Nat’l Ins. Co., 514 F.3d 327, 329 (4th

Cir. 2008) (internal quotation marks omitted).         Because the issue

presented in this appeal is not settled by the North Carolina

courts, we must, in a sense, “trade our judicial robes for the

garb of prophet.”      Walters v. Inexco Oil Co., 670 F.2d 476, 478

(5th Cir. 1982) (alteration and internal quotation marks omitted).

Some characterize the process of predicting what a state court

would do as “speculative or crystal-ball gazing,” but without the

benefit of a certification procedure, “it is a task which we may

not decline.”     McKenna v. Ortho Pharm. Corp., 622 F.2d 657, 662

(3d Cir. 1980).

          The   case    at   hand   presents   an   ideal   candidate   for

certification, as the issue before us is especially “novel” and

“unsettled.” See Grattan v. Bd. of Sch. Comm’rs of Baltimore City,

                                     41
805 F.2d 1160, 1164 (4th Cir. 1986) (certification is appropriate

“when [we are] required to address a novel issue of local law which

is determinative in the case before [us]”); cf. Md. Code Ann.,

Cts. & Jud. Proc. § 12–603 (providing that the Court of Appeals

may   answer    a     certified        question    if    “[1]    the   answer    may   be

determinative of an issue in pending litigation in the certifying

court   and     [2]    there      is     no   controlling        appellate    decision,

constitutional provision, or statute of this State”); Va. Sup. Ct.

Rule 5:40(a) (Supreme Court may answer a certified question if the

“question of Virginia law is determinative in any proceeding

pending before the certifying court and it appears there is no

controlling precedent on point in the decisions of this Court or

the Court of Appeals of Virginia”).

           The Supreme Court of North Carolina itself has sent mixed

signals about the scope of § 1-52(16).                  Compare Dunn v. Pac. Emp’rs

Ins. Co., 418 S.E.2d 645, 647-48 (N.C. 1992) (holding that, in an

action based on the decedent’s death from cancer based on exposure

to hazardous chemicals, § 1-52(16) would be the proper statute of

limitations for the underlying claim for bodily injury), and

Wilder,   336       S.E.2d   at     69    (suggesting      that     “the     statute   of

limitations     contained      in       the   first     clause    of   G.S.   1–52(16)”

“govern[s] all negligence claims”), with Boudreau v. Baughman, 368

S.E.2d 849, 853 n.2 (N.C. 1988) (suggesting that § 1-52(16) was

“intended to apply to plaintiffs with latent injuries,” and is

                                              42
“inapplicable” to claimants who are “aware of [their] injury as

soon as it occur[s]”), and Misenheimer, 637 S.E.2d at 175-76

(explaining that latent injury claims remain subject to the statute

of repose in § 1-52(16)); see also Ante at 29-30.

          And   outside   of   North    Carolina’s    borders,    after    the

publication of this decision, four circuits will have addressed

this state law question, all with different views of the statute’s

scope.   Compare In re Dow Corning Corp., 778 F.3d 545, 552 (6th

Cir. 2015) (“The Fourth Circuit has consistently applied th[e]

‘disease exception,’ first announced by the North Carolina Supreme

Court in Wilder v. Amatex, to diseases incurred from exposure to

harmful products”), and Bryant v. United States, 768 F.3d 1378,

1381 (11th Cir. 2014) (holding that the statute of repose in § 1-

52(16) unambiguously applies to disease claims), and Klein v.

DePuy, Inc., 506 F.3d 553, 559 (7th Cir. 2007) (in holding that “§

1-52(16) is not limited to latent injury claims,” relying on Dunn

and Wilder, rejecting Hyer, and ignoring Misenheimer).

          North   Carolina’s    General    Assembly    acted     swiftly   to

revise § 1-52(16) with regard to groundwater contamination claims

after the Supreme Court’s Waldburger decision.          Since our crystal

ball is warmed up, perhaps we can predict that the General Assembly

will also act swiftly, after this decision, to delineate the

parameters of the statute of repose in that same statute --

including whether disease claims are indeed exempt, and if so,

                                   43
what is a “disease” claim, exactly.            Cf. Dow Corning, 778 F.3d at

555   (Sutton,    J.,   dissenting)      (explaining     that   the   so-called

“disease exception” in § 1-52(16) “appears limited to diseases

that arise from exposure to a harmful product at one’s jobsite”

(emphasis in original)).        And maybe the State of North Carolina

will likewise act swiftly to create a certified question mechanism,

giving   its     own    state   courts     a    chance    to    influence   the

interpretation of the laws operating within its borders, rather

than leaving it to the federal courts to divine how North Carolina

should operate.




                                      44